PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hollenbeck et al.
Application No. 16/685,145
Filed: 15 Nov 2019
For: WAVEGUIDE SWITCH ROTOR WITH IMPROVED ISOLATION
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 C.F.R. § 1.137(a), filed December 19, 2021, to revive the above-identified application.

The petition is DISMISSED AS MOOT. 

In view of the epetition filed on December 19, 2021, this petition is dismissed as moot.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET